BRICKELL, C. J.
The appellee sued in the statutory action, in the nature of ejectment for the recovery of possession of a tract of land, recovered judgment on verdict for the lands, and damages for use and occupation. In entering-judgment there was an omission to enter it for the recovery of the possession, and to award a writ of habere facias possessionem. At a subsequent term the appellee moved- the court to amend the judgment entry, so as to cure the omission. The power of the court to correct the errors and cure the omissions of its ministerial officers, by amendments, which the record affords evidence to make, can not be questioned. The record of the original suit, consisting of the process and pleadings, the dockets of the court, the entries thereon by the presiding judge, the minutes of the court, are proper evidence on which to base an amendment.
These were the evidence on which the circuit court based the amendment, and they showed clearly that the omission to render judgment for the recovery of the lands, and to award the writ of possession, which follows the judgment, as an incident and consequence, was a mere clerical omission which ought to be corrected. The judgment is affirmed.